Title: To James Madison from Richard Peters, 30 July 1818
From: Peters, Richard
To: Madison, James


Dear Sir
Belmont July 30th. 1818.
I very thankfully acknowledge the Receipt, yesterday, of your very entertaining & apposite Address to your Agricultural Society. It is well calculated for your Auditory; & would be so for any other. But peculiarly for Virginia Gentlemen Farmers; who must have mental Amusement, mixed with practical Instruction. And you have done great Justice to your Subject in both Respects. I am very much pleased with it on every Account, but most so with the Occasion which gave it Birth. It is a most gratifying Spectacle to me, who have long laboured to convince Men of Mind; that Agriculture is not a mere mechanical Art, depending on corporeal Exertion; but one requiring all the Aid, Science & Talent can bestow. I see, after a long night of darkness & obscurity, the Dawn of agricultural Light & Prosperity. When I find People, so capable, by their mental Acquirements, as are the Gentlemen of your Country, to introduce Principle & System into a Profession hitherto conducted without much of either, associating in an agricultural Society; & thereby rendering the Subject fashionable; I augur well of the rapid Improvement in your Husbandry. It is not less pleasing to me to view a national Characteristick—one who has left the Helm of the national barque, retiring before the Mast, & still respected by the Crew; who listen to his Advice, not now in what Way she shall be navigated; but how she may be supplied with Cargoes; which, by their superior Qualities, & constantly increasing Quantities, will ever command the best Markets.
I am obliged to avoid, as much as I can, Th[e]ories of all Kinds; however instructive they may be. Few of them are well settled; & I find that all disputed Questions brought in aid of practical Results, bewilder common farmers. With your land holders, whose Education & Faculties enable them to comprehend & turn them to practical Advantage, they are highly useful. It behoves them to do something; & that speedily; to check the Spirit of Emigration to our western Canaan, which is fast draining off our seaboard population. No doubt many of your Gentlemen have strong Inclinations that way. But their estates would more easily be parted with, if improved by a better style of Husbandry. But the time, however, they have acquired a fondness for improvement, their lands will be so inviting, that they will rest contented where they now are.
I agree with you in your practical Lessons; & I hope they may be attended to. I saw, not long since, your famous Nimrod Farrow; of whose Husbandry I have often heard a great Account. He told me he had 40 Horses. I advised his getting rid of 30 of them; & substituting Oxen & some Mules. He had many Reasons for keeping this ruinous stock. He really does wonders; & mainly by the plaster & clover husbandry. I see you are a little ticklish on the Subject of duration of fertility, acquired at first by means of plaster. I had all this & every other Objection to combat, when I first introduced this Substance. But I can assure you, from 46 Years Experience, that there is no foundation in the Objection. Some animal or vegetable Matter it must have, for cooperation. This is easily supplied; & it produces of itself the Means for its continuing Efficacy. The Ground on which I first strewed it, is far better now, than it was originally; tho it has been repeatedly, I believe 20 times, applied. Go into your own County—Loudon—& you need no other Proofs of its wonderful Capacity. Noland writes to one of our Members, that 18 Barrels of Corn, & thirty five bushels of Wheat, per acre, have been produced, by ploughing in plastered clover crops; & the Gypsum used for preparing the seed, & afterwards strewed on the plants: Mr Turner told me much the same thing; & said that they cared little about Yard or Stable Manure. So that what you have said about Virginia farming (which I dare not say, whatever I may think,) is not generally correct; though too well founded. There is some Balm in Gilead.
I have Nothing to send to you in Retribution for your Favour; but two disfigured & imperfect copies of a discourse, I was requested to deliver to our society; & a little A. B. C. of practical farming. You will see that my Efforts have been directed to convince people that the Subject is really worthy of Attention; & that every body, as well as farmers, is interested in it. I have sincere pleasure in now perceiving that there seems a general Conviction on this Head; & wide spreading Activity, succeeding a most deplorable Torpor. I attribute this to a kind of spontaneous Illumination; & not to any individual Efforts. Yet as to them, many highly respectable agricultural Associations have contributed to rouse a most encouraging Spirit, in all Quarters of our Country. I most sincerely wish Success to your Albemarle Phalanx; who will have to combat old Prejudices & bad Habits, before they can introduce Meliorations. Talents enough they have; but I can tell them, from 50 Years experience, that Perseverance & Labour are equally necessary. I have, found in my feeble Endeavours, the Truth of the old school boy adage—Gutta cavat lapidem, non vi, sed sæpe cadendo.
I think, but am not sure, that I sent you the Discourse on Agriculture. I therefore only enclose the little Epitome; to shew that my Opinions on some of the Subjects of your Address, coincide with yours. Believe me always very sincerely yours.
Richard Peters
Our fourth volume is in Progress, & will soon be published. I will send one, when it is in my Power.
